Case 1:18-cv-02334-JPH-TAB Document 51 Filed 05/21/20 Page 1 of 2 PageID #: 286




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

NATHAN ANDERSON,                                       )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:18-cv-02334-JPH-TAB
                                                       )
BOULES Officer,                                        )
                                                       )
                              Defendant.               )

                                           Order to Show Cause

        In this action, the plaintiff alleges that the defendant violated the Eighth Amendment

 because the defendant escorted the plaintiff down ice-covered steps despite being warned by

 another correctional officer that the steps were covered in ice, and the plaintiff fell and injured

 himself.

        The defendant filed a motion to compel the plaintiff to serve his initial disclosure as well

 as respond to the defendant's discovery. Dkt. 28. The Court granted the defendant's motion, and

 the plaintiff was to serve his initial disclosures and responses to the defendant's discovery by April

 26, 2019. Dkt. 31. The plaintiff did not respond to the defendant's discovery requests until August

 2019, dkt. 44, and he did not serve his initial disclosures on the defendant until September 2019,

 dkt. 46.

        In June 2019, the defendant filed a motion for order of contempt, notifying the Court that

 the plaintiff had not complied with the Court's discovery order. Dkt. 34. Consequently, the Court

 issued an order to show cause to the plaintiff directing him to respond to the motion for order of

 contempt by June 27, 2019. The plaintiff has not responded to this show cause order.




                                                   1
Case 1:18-cv-02334-JPH-TAB Document 51 Filed 05/21/20 Page 2 of 2 PageID #: 287




        Additionally, the defendant filed a motion for summary judgment in July 2019. Dkt. 38.

 The plaintiff has not responded to the motion for summary judgment.

        The plaintiff shall have through June 19, 2020, to show cause why this action should not

 be dismissed with prejudice for failure to obey orders of the Court and failure to prosecute, see In

 re Thomas Consol. Indus., Inc., 456 F.3d 719, 727 (7th Cir. 2006), and why summary judgment

 should not be granted for failure to respond to defendant's summary judgment motion, see S.D.

 Ind. L.R. 7-1(c)(5) ("The court may summarily rule on a motion if the opposing party does not file

 a response within the deadline.").

 SO ORDERED.

 Date: 5/21/2020




 Distribution:

 NATHAN ANDERSON
 219213
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Benjamin C. Ellis
 INDIANA ATTORNEY GENERAL
 Benjamin.Ellis@atg.in.gov




                                                  2
